      Case 1:20-cv-03873-GHW-SDA Document 64 Filed 06/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            6/8/2021
 Samantha Siva Kumaran and Nefertiti Risk
 Capital Management, LLC,
                                                            1:20-cv-03873 (GHW) (SDA)
                                Plaintiffs,
                                                            ORDER
                    -against-

 ADM Investor Services, Inc.,
                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       Before the Court is a motion by Plaintiffs to seal certain exhibits to the arbitration

pleadings, which Plaintiffs contend contain confidential financial and trading data and trade

secret information. (See Pls.’ Letter Mot., ECF No. 55.) Having considered these documents in

light of the test set forth in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006), the

Court finds that sealing is warranted.

       Generally, “documents filed in connection to a Motion to Compel Arbitration . . . ‘are

judicial documents to which a presumption of immediate public access attaches under both the

common law and the First Amendment.’” Bernsten v. O’Reilly, 307 F. Supp. 3d 161, 166 (S.D.N.Y.

2018) (quoting Lugosch, 435 F.3d at 126). Nonetheless, the particular exhibits at issue contain

non-public financial and trading data and related communications that are “sensitive and

potentially damaging if shared with competitors” and, thus, the Court finds that Plaintiffs’

interest in maintaining the confidentiality of these documents outweighs the presumption of

public access. See Capri Sun GmbH v. Am. Beverage Corporation, No. 19-CV-01422 (PAE), 2021

WL 2292575, at *1 (S.D.N.Y. June 4, 2021) (granting motion to seal information that if made

public could competitively damage disclosing party); see also Re: IBM v. Rodrigo Lima, No. 20-CV-
      Case 1:20-cv-03873-GHW-SDA Document 64 Filed 06/08/21 Page 2 of 2




04573, 2020 WL 6048773, at *3 (S.D.N.Y. Oct. 13, 2020) (granting motion to seal confidential

business information). Accordingly, Plaintiffs’ motion is GRANTED.

SO ORDERED.

DATED:        New York, New York
              June 8, 2021

                                               ______________________________
                                               STEWART D. AARON
                                               United States Magistrate Judge




                                               2
